NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

ROLLAND MARSHALL,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7071

Appeal from the United States Court of Appeals for
Veterans Claims in 09-4778, Judge Robert N. Davis.

ON MOTION

ORDER

Rolland Marshall moves to voluntarily withdraw his
appeal

Upon consideration thereof,
IT Is ORDERED THAT:

(1) The motion to withdraw the appeal is granted
The appeal is dismissed.

MARSHALL V. DVA 2

(2) Each side shall bear its own costs.

FoR THE CoURT

 2 4  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Michael D.J. Eisenberg, Esq.
Shari A. Rose, Esq.

s21
Issued As A Mandate: SEP 2 4 2012

"»°»Ts.z"eziii.'iaarro“

SEP 24 2012

JAN HORBALY
CLERK